ORDER
GEORGE GUYER YOUNG, III, of HAVERTOWN, PENNSYLVANIA, who was admitted to the bar of this State in 1988, and who thereafter was temporarily suspended from the practice of law by Order of the Court filed on December 1, 2003, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that GEORGE GUYER YOUNG, III, is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.